Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 24, 2017

                                      No. 04-17-00414-CV

                                       Sylvia GARDNER,
                                            Appellant

                                                v.

                                        Eric GARDNER,
                                             Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-00678
                        Honorable David A. Canales, Judge Presiding

                                         ORDER
        On October 3, 2017, after the court reporter filed a notice of late record and advised this
court that Appellant has not paid the fee to prepare the reporter’s record, we ordered Appellant to
provide written proof to this court by October 13, 2017, that (1) the reporter’s fee has been paid
or arrangements have been made to pay the reporter’s fee, or (2) Appellant is entitled to appeal
without paying the reporter’s fee.
        On the due date, Appellant filed a written response indicating she has made arrangements
to pay for the reporter’s record. Our October 3, 2017 show cause order is satisfied.
       The reporter’s record is due on November 13, 2017.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2017.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court